923 So. 2d 535 (2006)
COMMERCIAL UNION INSURANCE COMPANY, Appellant,
v.
MARINE SALES & SERVICES, INC., f/k/a Fairline Marine, Inc. and Fairline Boats PLC, Appellees.
No. 4D05-1722.
District Court of Appeal of Florida, Fourth District.
February 8, 2006.
Raúl J. Chacón, Jr. and Richard R. McCormack of Hayden and Milliken, P.A., Miami, for appellant.
Russell M. Verona and Asa B. Groves, III of Groves & Verona, P.A., Miami, for appellee Marine Sales & Services, Inc.
MARX, KRISTA, Associate Judge.
We reverse the order dismissing appellant's complaint for lack of prosecution pursuant to rule 1.420(e), Florida Rules of Civil Procedure, because there was, on the face of the record, activity within the one-year period. Appellant filed a civil cover sheet within the requisite time period. See Fla. R. Civ. P. 1.420; Wilson v. Salamon, 923 So. 2d 363, 2005 WL 2663432 (Fla. Oct. 20, 2005).
Reversed and Remanded; Appellant's Cause of Action Reinstated.
STEVENSON, C.J., and FARMER, J., concur.